UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JAVIER GONZALEZ,                                             :
                                            Plaintiff,        :
                                                              :   21 Civ. 3317 (LGS)
                            -against-                         :
                                                              :         ORDER
 HEALTHY MARKET PLACE CORP., et al.,                          :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial conference in this matter is scheduled for July 15, 2021.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (“CMP”). Dkt. Nos. 39, 42.

        WHEREAS, the parties jointly request a referral to the District’s Mediation Program.

Dkt. No. 42. It is hereby

        ORDERED that the July 15, 2021, initial conference is cancelled. If the parties believe

that a conference would nevertheless be useful, they should inform the court immediately so the

conference can be reinstated. The CMP and referral to the District’s Mediation Program will

issue in two separate orders. The parties’ attention is particularly directed, in the CMP, to the

provisions for periodic status letters, that permit the parties to change internal fact discovery

deadlines provided all fact discovery is completed by the date in paragraph 8(a), and the need for

a pre-motion letter to avoid cancellation of the final conference and setting of a trial date.

        The parties should be aware that the use of any alternative dispute resolution mechanism

does not stay or modify any date in the CMP.



Dated: July 12, 2021
       New York, New York
